Title: From George Washington to Samuel Holden Parsons, 27 February 1781
From: Washington, George
To: Parsons, Samuel Holden


                        
                            Dear Sir
                            Head Quarters New Windsor 27. Feby 1781.
                        
                        I have recd your favr of the 24. Inclosed is a Copy of my letter of the 22d by Capt. Walker. Should you not
                            have seen him, you will be pleased to proceed after him, that no time may be lost in the investigation of the important
                            matter he will communicate to you, and in which I hope you may have the fullest success. I am Dear Sir Yr most obt Servt.

                    